DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 6/3/2020 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and a copy with initials is attached herewith.
Drawings
3.	The drawings were received on 6/3/2020.  These drawings are acceptable.

Reasons for Allowance
4.	Claims 1-4 and 6-12 are allowed and have been re-numbered 1-11.
5.	The following is an examiner’s statement of reasons for allowance: 
The closest Prior Art of Kim et al. (US 20200276879 A1) teaches a coolant system for a vehicle comprising a first supply branch (27) having a chiller (25) and a pump (28) for cooling a battery module (B); a second supply branch (32) having a heat exchanger (17) and a pump (P) for cooling an electric component module (C). The system further comprises  three-way flow control valve (42), four-way flow control valve (29) and heaters (50, 52) [Fig. 2-6; paragraph 0051-0091].  
The  prior arts of record fail to anticipate or suggest or render obvious, a coolant system comprising a controllable valve for directing the flow of coolant and a heater for heating the coolant, the controllable valve being arranged upstream of the coolant .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723